Case: 1:21-cv-00693-PAG Doc #: 224 Filed: 09/07/21 1 of 23. PageID #: 536




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


Ameer Alghusain,                              )       CASE NO. 1:21 CV 693
                                              )
               Plaintiff,                     )       JUDGE PATRICIA A. GAUGHAN
        v.                                    )
                                              )
Jason L. Nemeth, et al.,                      )       Memorandum of Opinion and Order
                                              )
               Defendants.                    )


       Pro se plaintiff Ameer Alghusain filed this action against numerous Defendants,

including: Jason L. Nemeth; Joseph L. Nemeth, III; Vinod K. Gupta; Nita Gupta; the Ohio

Ethics Commission; the Ohio Turnpike and Infrastructure Commission; Lorain County

Community College (“LCCC”); the Ohio Department of Higher Education; IGW Solutions,

LLC; Lorain County Homebuyers, LLC; Ohio Governor Mike DeWine; the Ohio Attorney

General; Thomas J. Stickrath, Director of the Ohio Department of Public Safety; Buckingham,

Doolittle & Burroughs, LLC; Edison Welding Institute; and GexPro Rexel USA, Inc.1 (Doc. No.

28).

       Plaintiff asks this Court for damages; an order for the return of his gun; a permanent

injunction “to compel GexPro, Edison Welding Institute and all other defendants from using

Plaintiff’s trade secrets, trademarks, trade names, pending patents and all other confidential

information in the specific markets [of] Rail Welding, Rail Signaling, Rail Power Systems and


  1
    Additional defendants Dennis Cocco, Quicken Loans, LLC, John Dearborn, and Ratanjit Sondhe
were dismissed from the action pursuant to stipulated dismissal orders (See Doc. Nos. 152, 168, 171,
and 176).
Case: 1:21-cv-00693-PAG Doc #: 224 Filed: 09/07/21 2 of 23. PageID #: 537




Railway Grounding”; and a “civil restraining order” against all Defendants. (Id. at 80-82).

        For the reasons that follow, this action is dismissed in part.

                                         I. BACKGROUND

        Plaintiff’s Complaint is largely incomprehensible and difficult to follow, consists of

conclusory allegations, and is devoid of any factual support of the purported claims. 2 The

Complaint, however, appears to arise from a series of events involving his business ventures and

an accident that occurred on rental property located in Lorain, Ohio.

        As best the Court can discern, Plaintiff lived in Ohio while working as a railroad

contractor. He had some business ventures that involved the Great Lakes Innovation and

Development Enterprise (“GLIDE”) at LCCC, and these ventures ultimately failed. (See id. at

28, 35, 44-45). Plaintiff now appears to claim that Defendants have collectively caused his



   2
     On July 28, 2020, Plaintiff filed a 192-page complaint in the Northern District of California,
San Jose Division against 13 defendants, consisting of eight claims for relief. (Doc. No. 1). On
August 3, 2020, Plaintiff filed a “Motion to Admit a Revised Complaint”seeking to include
additional defendants and attaching additional exhibits. (Doc. No. 3). One week later, on August
11, 2020, Plaintiff filed three additional Amended Complaints: the first-docketed amended
complaint was entitled “Revised Complaint” and contained 14 claims for relief (Doc. No. 25); the
second-docketed amended complaint contained only exhibits (Doc. No. 26); and the third-docketed
amended complaint sought to name “EWI and GexPro as defendants” and to attach additional
exhibits (Doc. No. 28). Plaintiff filed a “Motion for Leave to File Second and Final Amended
Complaint” on April 16, 2021 (Doc. No. 186), which appears to be opposed by Defendants Vinod
and Nital Gupta.
         The docket indicates that on August 17, 2020, the Northern District of California granted
Plaintiff’s Motion to File Amended Complaint, referring to Docket No.3 (See Doc. No.32). It is not
clear from the docket, however, whether the Northern District of California addressed Plaintiff’s three
consecutively-filed amended complaints (Doc. Nos. 25, 26, and 28). This Court, in affording this pro
se plaintiff wider latitude at the initial pleading stage, will construe the Amended Complaint last filed
on August 11, 2020 – Docket No. 28– to be the operative complaint in this action (“Complaint”).
Because Plaintiff’s Motion for Leave to file a “Second and Final Amended Complaint” did not include
a proposed amended complaint, and was filed 8 months after Plaintiff’s first Amended Complaint, this
Court denies Plaintiff’s Motion (Doc. No. 186). See Kuyat v. BioMimetic Therapeutics, Inc., 747 F.3d
435, 444 (6th Cir. 2014).

                                                  -2-
Case: 1:21-cv-00693-PAG Doc #: 224 Filed: 09/07/21 3 of 23. PageID #: 538




business failures and caused him to lose pending patent applications. (Id. at 26). Plaintiff

claims that Defendants have a “secret” relationship and have engaged in a conspiracy against

Plaintiff in order to benefit each other, by conspiring to apply for state and federal funding,

defrauding state and federal agencies, maneuvering public funding into their own private

companies, denying others the available educational and funding opportunities, and limiting or

denying state and federal resources “to anyone who is not part of their secret alliance.” (Id. at

11-12). Plaintiff states that this “secret alliance is much worse than the KKK.” (Id. at 12).

Plaintiff states that Governor DeWine “is the god father and protector of all defendants named

in this case, with no exception.” (Id. at 30).

        Plaintiff also appears to have engaged in a verbal agreement to rent a home from

Defendant Jason Nemeth. (Id. at 8). According to Plaintiff, he suffered an injury while on the

property, incurred medical bills, and was unable to work as a result of his injuries. (Id. at 34-

35). Plaintiff alleges that he was wrongfully evicted from the home and Defendants Jason and

Joseph Nemeth retained his personal belongings, which included a gun. (Id. at 36-39). Plaintiff

states in his introduction that he now believes “Defendants’ inability to gain access to his

valuable trade secrets is also a factor for this wrongful eviction” and “the accident maybe was

staged by Defendants, in a thug way, to weaken Plaintiff and his ability to work in the extreme

nature of the railroad business” (Id. at 3).

        Plaintiff’s Complaint consists of 14 state and federal causes of action: (1) violation of

the Second Amendment; (2) violation of the Fourteenth Amendment; (3) violation of “US Civil

Rights Act of 1964" and Ohio civil rights laws; (4) “discriminatory neglect” and “bodily

injury”; (5) federal and state housing violations; (6) theft under Ohio law; (7) defamation, libel,



                                                 -3-
Case: 1:21-cv-00693-PAG Doc #: 224 Filed: 09/07/21 4 of 23. PageID #: 539




and slander under California law; (8) violation of Ohio ethics laws; (9) violation of Ohio Public

Records Act; (10) engaging in a pattern of corrupt activity under Ohio law; (11) violation of the

Equal Employment Opportunity Act; (12) violation of the Ohio’s Uniform Trade Secrets Act;

(13) violation of Ohio’s Deceptive Trade Practices Act; and (14) legal malpractice under Ohio

law. (Id. at 52-72).

       Plaintiff includes in his Complaint a “personal statement” in which he expresses his

concern for “all discriminated-against people in this great country,” quotes the Preamble to the

U.S. Constitution, and urges “the people and the government of the people to reform guns laws,

reform ethics and immigration laws.” (Id. at 74, 77). And, he attaches a copy of his U.S.

passport within his statement.

       On March 29, 2021, this case was transferred to this Court. (See Doc. No. 172).

       The parties filed the following dispositive motions: Motion to Dismiss, filed by

Governor DeWine, Ohio Attorney General, Thomas Strickrath, Ohio Ethics Commission,

Lorain County Community College, and Ohio Department of Higher Education (Doc. No. 67);

Motion to Dismiss (Doc. No. 84) and Amended Motion to Dismiss (Doc. No. 194), filed by

IGW Solutions LLC; Motion to Dismiss (Doc. No. 85) and Amended Motion to Dismiss (Doc.

No. 193), filed by GexPro Rexel USA, Inc.; Motion to Dismiss, filed by Ohio Turnpike and

Infrastructure Commission “erroneously sued as the Ohio Turnpike Commission” (Doc. No.

87); Motion to Dismiss, filed by Edison Welding Institute (Doc. No. 116); Motion to Dismiss,

filed by Buckingham, Doolittle & Burroughs LLC (Doc. No. 119); Motion to Dismiss, filed by

Ratanjit Sondhe (Doc. No. 121); Motion to Dismiss (Doc. No. 122) and Amended Motion to

Dismiss (Doc. No. 196), filed by Joseph L Nemeth, III; Motion to Dismiss (Doc. No. 134) and



                                               -4-
Case: 1:21-cv-00693-PAG Doc #: 224 Filed: 09/07/21 5 of 23. PageID #: 540




Amended Motions to Dismiss (Doc. Nos. 178, 179), filed by Nita Gupta and Vinod K. Gupta;

and Motion to Dismiss (Doc. No. 155) and Amended Motion to Dismiss (Doc. No. 195), filed

by Jason L. Nemeth. Plaintiff opposed each dispositive motion.

        On April 19, 2021, Defendants Nita and Vinod Gupta filed a Motion for Sanctions of

Dismissal (Doc. No. 189), alleging that Plaintiff has engaged in abusive and threatening conduct

directed at defense counsel as well as their clients. In support, Defendants attach

correspondence from Plaintiff containing vulgar and inappropriate language and subject matter.

On May 12, 2021, Defendants GexPro Rexel USA, Inc., IGW Solutions LLC, Jason L. Nemeth,

and Joseph L. Nemeth, III filed supplements to their Amended Motions to Dismiss (Doc. Nos.

208-211, respectively). In these supplements, Defendants allege that Plaintiff has continually

harassed the Defendants, the Defendants’ family and friends, and the Defendants’ attorneys

since the beginning of the case, and in support, Defendants identify continued threats Plaintiff

has made to Defendants, defense counsel, and their families, as well as “emails filled with

violently homophobic, misogynistic, racially charged and/or sexually explicit messages and

photos.” (See id. at 1).

                                 II. STANDARD OF REVIEW

        Under Federal Rule of Civil Procedure 12(b)(6), a party may move for the dismissal of

claims when the claimant has failed to “state a claim upon which relief can be granted.” Fed. R.

Civ. P. 12(b)(6). When deciding a motion to dismiss under this rule, the function of the Court is

to test the legal sufficiency of the complaint. See Mayer v. Mylod, 988 F.2d 635, 638 (6th Cir.

1993). And in reviewing the complaint, the Court must construe the pleading in the light most

favorable to the plaintiff, accept all factual allegations as true, and determine whether the



                                                -5-
Case: 1:21-cv-00693-PAG Doc #: 224 Filed: 09/07/21 6 of 23. PageID #: 541




complaint contains “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007);Ashcroft v.

Iqbal, 556 U.S. 662, 679, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009). Legal conclusions and

unwarranted factual inferences, however, are not entitled to a presumption of truth. Twombly,

550 U.S. at 555; see also Papasan v. Allain, 478 U.S. 265, 286, 106 S. Ct. 2932, 92 L. Ed. 2d

209 (1986) (The Court is “not bound to accept as true a legal conclusion couched as a factual

allegation.”).

        The Supreme Court explained that “a claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Iqbal, 556 U.S. at 677-78. Furthermore, “the plausibility

standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility

that a defendant acted unlawfully.” Id. This determination is a “context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.” Id.

        Additionally, courts must read Rule 12(b)(6) in conjunction with Federal Civil

Procedure Rule 8(a)(2)’s requirement that a plaintiff need offer “only ‘a short and plain

statement of the claim showing that the pleader is entitled to relief..’” Erickson v. Pardus, 551

U.S. 89, 93, 127 S. Ct. 2197, 167 L. Ed. 2d 1081 (citing Twombly, 550 U.S. at 596). Although

specific facts are not required, to meet the basic minimum notice pleading requirements of Rule

8, Plaintiff's complaint must give the defendants fair notice of what the plaintiff’s legal claims

are and the factual grounds upon which they rest. Bassett v. National Collegiate Athletic Ass’n,

528 F.3d 426, 437 (6th Cir. 2008). The plaintiff’s obligation to provide the grounds for relief

“requires more than labels and conclusions, and a formulaic recitation of the elements of a cause



                                                 -6-
Case: 1:21-cv-00693-PAG Doc #: 224 Filed: 09/07/21 7 of 23. PageID #: 542




of action will not do.” Twombly, 550 U.S. at 555. Factual allegations “must be enough to raise a

right to relief above the speculative level.” Id.

       A complaint that fails to state the specific acts of the defendant that allegedly violated

the plaintiff's rights fails to meet the notice requirements of Federal Rule of Civil Procedure

8(a). Phillips v. Ballard, No. 5:17-CV-301-REW, 2019 U.S. Dist. LEXIS 93206, at *55 (E.D.

Ky. June 4, 2019) (finding a claim that “purports to assert that every one of the 40+ named

Defendants was negligent based upon some unspecified event mentioned somewhere within the

90+-page expanse of the Plaintiff’s pleadings” fails to comply with Rule 8); see also Hall v.

ECDI, No. 1:13 CV 1793, 2013 U.S. Dist. LEXIS 155607, at *3 (N.D. Ohio Oct. 30, 2013)

(stating that where Plaintiff failed to cite a specific provision of the Federal Truth in Lending

Act that Defendant allegedly violated, the complaint failed to provide Defendant fair notice of

the plaintiff’s claim required under Rule 8). “[N]either the Court nor Defendants are obligated

to search through the Complaint and its voluminous exhibits in order to glean a clear and

succinct statement of each claim for relief. It is Plaintiffs’ responsibility to edit and organize

their claims and supporting allegations into a manageable format.” Laster v. Pramstaller, No.

08-CV-10898, 2008 U.S. Dist. LEXIS 34080, at *4-5 (E.D. Mich. Apr. 25, 2008) (citing

Windsor v. Colorado Dep’t of Corr., 9 Fed. Appx. 967, 968 (10th Cir. 2001));

       Pro se pleadings are liberally construed. Boag v. MacDougall, 454 U.S. 364, 365, 102 S.

Ct. 700, 70 L. Ed. 2d 551 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520, 92 S. Ct.

594, 30 L. Ed. 2d 652 (1972). And the Court holds a pro se complaint to a less stringent

standard than one drafted by an attorney. Spotts v. United States, 429 F.3d 248, 250 (6th Cir.

2005) (citing Haines, 404 U.S. at 520). The Court is not required, however, to conjure



                                                    -7-
Case: 1:21-cv-00693-PAG Doc #: 224 Filed: 09/07/21 8 of 23. PageID #: 543




unpleaded facts or construct claims on Plaintiff’s behalf. See Grinter v. Knight, 532 F.3d 567,

577 (6th Cir. 2008) (citation omitted); Beaudett v. City of Hampton, 775 F.2d 1274, 1277-78

(4th Cir. 1985) (finding that allowing courts to “to explore exhaustively all potential claims of a

pro se plaintiff would * * * transform the district court from its legitimate advisory role to the

improper role of an advocate seeking out the strongest arguments and most successful strategies

for a party”). A court “cannot construct possible but potentially not asserted claims for any

party, including a pro se plaintiff, and then proceed to test whether the asserted facts fit that

claim or claims so as to evade dismissal of a complaint. The Court’s role is to adjudicate

disputes, not assist in asserting them.” Tylicki v. Gee, No. 2:08-CV-936, 2009 U.S. Dist. LEXIS

7334, at *9 (S.D. Ohio Jan. 15, 2009).

                                         III. DISCUSSION

                                         A. Federal Claims

       Within Plaintiff’s fourteen claims for relief, he appears to raise the following federal

claims: (1) violation of the Second and Fourteenth Amendments; (2) violation of the “US Civil

Rights Act of 1964”; and (3) violation of the Fair Housing Act (“FHA”). These claims must be

dismissed.

                            1. Second and Fourteenth Amendments

       In his First Claim, Plaintiff alleges in one very brief paragraph that Defendants “State of

Ohio, represented by the State of Ohio Official Agencies,” which he lists as the Ohio Ethics

Commission, the Ohio Turnpike and Infrastructure Commission, and the Ohio Department of

Higher Education, as well as Jason L. Nemeth and Vinod K. Gupta, violated his right “to keep

and bear arms” by denying him access to “his own gun, at his own house.” (Doc. No. 28 at 52).



                                                 -8-
Case: 1:21-cv-00693-PAG Doc #: 224 Filed: 09/07/21 9 of 23. PageID #: 544




Plaintiff states that he “begged Defendants many times to surrender his gun, * * * but

Defendants refused and ignored his requests.” (Id.)

       In his Second Claim, Plaintiff alleges that the State of Ohio (again, through the acts of

the State agencies listed above) violated his Fourteenth Amendment rights to equal protection

and due process. In support, Plaintiff summarily states that these defendants “considered

Plaintiff a ‘fake American’ and not a ‘citizen of the United States”; deprived Plaintiff of his

liberty to enter Lorain County Community College and his own house without due process of

law”; deprived Plaintiff of his personal possessions, including a gun and business records; and

denied Plaintiff “equal protection of the laws, specifically the Civil Rights Act of 1964.” (Doc.

No. 28 at 52-54).      Plaintiff’s Complaint, however, fails to provide any facts connecting any

of the State agencies or officials to his purported civil rights claims. Nor does Plaintiff attribute

any facts connecting Vinod K. Gupta to a purported eviction. It is a basic pleading requirement

that a plaintiff must attribute specific factual allegations to particular defendants. Twombly, 550

U.S. at 555 (holding that, in order to state a claim, a plaintiff must make sufficient allegations to

give a defendant fair notice of the claim); Kurek v. Ohio Dept. of Dev. Disabilities, No.

3:16CV623, 2017 U.S. Dist. LEXIS 65473, at *15-16 (N.D. Ohio Jan. 20, 2017) (“[C]onclusory

allegations of collective, unspecified, and undifferentiated wrongdoing is not sufficient [as]

vaguely lump[ing] all defendants together without providing any factual allegations that specify

separate acts fails to satisfy the Iqbal/Twombly standard.”) (collecting cases).

       The only defendant plausibly linked to an eviction is Jason L. Nemeth, who appears to

have been Plaintiff’s landlord. But Nemeth is not a state actor and therefore Plaintiff cannot

maintain a civil rights action against him. See Parratt v. Taylor, 451 U.S. 527, 535, 101 S.Ct.



                                                 -9-
Case: 1:21-cv-00693-PAG Doc #: 224 Filed: 09/07/21 10 of 23. PageID #: 545




1908, 68 L.Ed.2d 420 (1981) (Plaintiff must assert that a person acting under color of state law

deprived him of rights, privileges, or immunities secured by the Constitution or laws of the

United States). Generally, to be considered to have acted “under color of state law,” the person

must be a state or local government official or employee. Nemeth is a private individual, and

Plaintiff does not allege that he acted under color of state law. Nor can the Court infer from the

sparse facts alleged that Nemeth’s actions were clothed with the authority of state law.

       Accordingly, Plaintiff’s Complaint fails to provide sufficient notice of his precise claims

against the specific defendants and he fails to present any Second or Fourteenth Amendment

claim upon which this Court may grant relief. The Court will not be forced to guess the

substance of Plaintiff’s claims or construe claims on his behalf. Beaudett v. City of Hampton,

775 F.2d at 1277-78. Plaintiff’s purported claims outlined in his First and Second Claims are,

therefore, dismissed.

                                2. “US Civil Rights Act of 1964"

       Plaintiff states in his Third Claim for Relief that Jason L. Nemeth told him that he

cannot have office space at the GLIDE Center and he is not welcome on LCCC’s campus;

Plaintiff won $95,000 from the LCCC Innovation Fund entrepreneurship program but LCCC

denied him disbursement checks; at the direction of Governor DeWine, “other Ohio agencies,”

and Vinod K. Gupta, LCCC “evicted” Plaintiff from campus; and Defendants “and specifically

[LCCC] entrepreneurship center, GLIDE, denied Plaintiff educational, training, and

entrepreneurship benefits that he is entitled to under the US Civil Rights Act of 1964 and under

[the] Ohio Rev. Code § 4112.02.” (Doc. No. 28 at 54-55). Plaintiff also states that “Defendants

clearly and collectively crusaded to deprive Plaintiff from other rights under US Civil Rights



                                               -10-
Case: 1:21-cv-00693-PAG Doc #: 224 Filed: 09/07/21 11 of 23. PageID #: 546




Act of 1964" and Ohio Rev. Code § 4112.02. (Id.).

       Plaintiff does not identify the specific section(s) of the Civil Rights Act of 1964 that

Defendants are alleged to have violated. His Complaint therefore fails to provide Defendant fair

notice of the plaintiff’s claim required under Rule 8. See Hall v. ECDI, No. 1:13 CV 1793, 2013

U.S. Dist. LEXIS 155607, at *3 (N.D. Ohio Oct. 30, 2013).

       Moreover, the Complaint consists only of bare, conclusory assertions, providing no facts

upon which a court could find a violation of the Civil Rights Acts. It, therefore, fails to state a

claim under Rule 12(b)(6). See Yusuf v. Vassar College, 35 F.3d 709, 713 (2d Cir. 1994). It is

well-established that courts are not required “to guess at the nature of the claim asserted.” Wells

v. Brown, 891 F.2d 591, 594 (6th Cir.1989), abrogated on other grounds, Moore v. City of

Harriman, 272 F.3d 769, 772 (6th Cir. 2001) (en banc). Indeed, courts have been unwilling to

“abrogate basic pleading essentials in pro se suits.” Wells, 891 F.2d at 594. Nor are courts

required to “explore exhaustively all potential claims of a pro se plaintiff,” because to do so,

“would * * * transform the district court from its legitimate advisory role to the improper role of

an advocate seeking out the strongest arguments and most successful strategies for a party.”

Beaudett, 775 F.2d at 1278.

       Additionally, Plaintiff’s failure to identify a particular legal theory in his Complaint

places an unfair burden on Defendants to speculate on the potential claims that Plaintiff may be

raising against them and the defenses they might assert in response to each of these possible

causes of action. See Wells, 891 F.2d at 594; Clements v. Brimfield Twp., No. 1:12 CV 1180,

2012 U.S. Dist. LEXIS 162598, at *16 (N.D. Ohio Nov. 14, 2012).

       Plaintiff, therefore, fails to state a claim for violation of “US Civil Rights Act of 1964"



                                                -11-
Case: 1:21-cv-00693-PAG Doc #: 224 Filed: 09/07/21 12 of 23. PageID #: 547




upon which relief may be granted.

                                        3. Fair Housing Act

        Within his Fifth Claim for Relief, Plaintiff appears to allege a wrongful eviction in

violation of the Fair Housing Act (“FHA”). The FHA, 42 U.S.C. § 3604, makes it unlawful to

“discriminate against any person in the terms, conditions, or privileges of sale or rental of a

dwelling, or in the provision of services or facilities in connection therewith, because of race,

color, religion, sex, familial status, or national origin.” Those protections were extended to

disabled persons in 1988. See 42 U.S.C. § 3604(f)(2); see Gaston v. Lake Shore Towers, No.

1:18 CV 2440, 2019 U.S. Dist. LEXIS 31301, at *4 (N.D. Ohio Feb. 27, 2019).

        Plaintiff’s FHA claim, however, is entirely conclusory. He states that “Defendants” did

not utilize proper court eviction proceedings and “took for themselves” Plaintiff’s personal

belongings, including religious items; “[w]hen Plaintiff seemed unable to work, * * *

Defendants decided to wrongly evict Plaintiff”; and “Plaintiff also believes his race, origin,

religion, and roots were collective factors for wrongful eviction.” (Doc. No. 28 at 57-58). There

are no facts contained in this claim that plausibly suggest Plaintiff’s purported eviction by either

Jason L. Nemeth or Joseph L. Nemeth, III was motivated by Plaintiff’s race, national origin,

religion, or disability.3 Further, there are no allegations that any other defendants participated in

the purported eviction.

        Plaintiff’s Fifth Claim containing legal conclusions and “an unadorned,

the-defendant-unlawfully-harmed-me accusation,” therefore, fails to state a plausible FHA


   3
     Although Plaintiff asserts in his Complaint that he entered into a rental agreement with Jason L.
Nemeth, Plaintiff repeatedly refers to both defendants collectively as “Defendants Brothers,” especially
in the context of his housing arrangement. (See Doc. No. 28 at 13, 34, 36).

                                                 -12-
Case: 1:21-cv-00693-PAG Doc #: 224 Filed: 09/07/21 13 of 23. PageID #: 548




claim for which relief may be granted. See Twombly, 550 U.S. at 555; Iqbal, 556 U.S. at 678.



                                         B. State Claims

       Plaintiff also appears to allege the following state claims: (1) discrimination in violation

of Ohio Revised Code § 4112.02; (2) negligence and violations of Ohio Revised Codes § 1923

(“Forcible Entry and Detainer”) and § 5321 (“Landlords and Tenants”); (3) theft in violation of

Ohio Revised Code § 2913.02; (4) defamation, libel, and slander; (5) violation of Ohio Ethics

Laws; (6) violation of Ohio’s Public Records Laws; (7) violation of Ohio Revised Code §

2923.32 (Racketeering Influenced and Corrupt Organizations Act or “RICO”); (8) violation of

Ohio’s Equal Employment Opportunity Act; (9) violation of Ohio Revised Code §§ 1333.61

through 1333.69 (“Uniform Trade Secrets Act”); (10) violation of Ohio Revised Code §

4165.01 et seq. (“Deceptive Trade Practices”); and (11) legal malpractice.

                    1. Discrimination under Ohio Revised Code § 4112.02

       Plaintiff appears to allege discrimination under Ohio law within his Third, Fourth, and

Fifth Claims. In his Third Claim, he alleges that Defendants, including LCCC’s GLIDE

program “denied Plaintiff educational, training, and entrepreneurship benefits that he is entitled

to under * * * Ohio Revised Code § 4112.02" and “Plaintiff was denied benefits and rights

guaranteed under the law at [LCCC] based on his race, national origin, religion, and disability.”

(See Doc. 28 at 22, 54-55). He also alleges that he was removed from LCCC’s campus “at the

direction of [Governor DeWine] and Vinod Gupta and other Ohio agencies.” (Id.). Finally, he

summarily states that “Defendants clearly and collectively * * * violated Ohio Revised Code §

4112.02.” (Id. at 55).



                                               -13-
Case: 1:21-cv-00693-PAG Doc #: 224 Filed: 09/07/21 14 of 23. PageID #: 549




       In his Fourth Claim, Plaintiff alleges that Defendants “thought of Plaintiff * * * as a

lower-class American Citizen” and ignored his repeated requests to repair the rental property.

(Id. at 55-56). He also states that Defendants’ neglect of the property “occurred with

discrimination in mind.” (Id. at 56).

        Within his Fifth Claim for Relief, Plaintiff appears to allege a discriminatory eviction in

violation of Ohio Revised Code § 4112.02, stating that “Defendants “did not utilize proper court

eviction proceedings and “took for themselves” Plaintiff’s personal belongings, including

religious items; “[w]hen Plaintiff seemed unable to work, * * * Defendants decided to wrongly

evict Plaintiff”; and “Plaintiff also believes his race, origin, religion, and roots were collective

factors for wrongful eviction.” (Doc. No. 28 at 57-58).

       For the reasons previously stated under the Court’s discussion of the FHA, Plaintiff’s

state discrimination claim must also be dismissed. Plaintiff’s state discrimination claim is

entirely conclusory and fails to include any facts that plausibly suggest he was “denied

disbursement checks,” denied “educational, training, and entrepreneurship benefits,” removed

from LCCC’s campus, or evicted from his rental property due to his race, national origin,

religion, or disability. Nor do any facts plausibly suggest Defendants’ purported refusal to

repair the rental property was motivated by these factors.

       Plaintiff’s state discrimination claims, which contain legal conclusions and “an

unadorned, the-defendant-unlawfully-harmed-me accusation,” therefore, fail to state a plausible

claim for which relief may be granted. See Twombly, 550 U.S. at 555; Iqbal, 556 U.S. at 678.

             2. Negligence, Forcible Entry and Detainer, and Wrongful Eviction

       Plaintiff’s Fourth and Fifth Claims also appear to allege negligence, violation of “Ohio



                                                 -14-
Case: 1:21-cv-00693-PAG Doc #: 224 Filed: 09/07/21 15 of 23. PageID #: 550




Revised Code § 1923 (Forcible Entry and Detainer),” and violation of “Ohio Revised Code §

5321 (Landlords and Tenants).” As best the Court can discern, it appears that Plaintiff alleges

that he injured himself on the property he rented from Jason L. Nemeth or Joseph L. Nemeth,

III. Plaintiff claims that Defendants “ignored his requests to repair” the property and he “fell

after a piece of wood between the jacuzzi and deck broke,” causing his injuries. (Doc. No. 28 at

55-56). He claims that Defendants “neglect[ed] the rental unit.” (Id. at 56). Plaintiff also claims

that the Nemeth Defendants did not utilize the proper procedures to evict him and they retained

his personal belongings after informing Plaintiff that he could not return to the property. (Id. at

57).

       To the extent Plaintiff claims the Nemeth Defendants were negligent in the maintenance

or repair of the rental property, or violated Ohio Revised Code §§ 1923 and 5321, dismissal at

this stage of the proceedings would not be appropriate. Plaintiff may have stated a viable claim

for negligence, wrongful eviction, and forcible entry and detainer against the Nemeth

Defendants. The question remains as to whether these Defendants complied with Ohio law

concerning the property’s maintenance and proper eviction proceedings. Because Plaintiff fails

to plausibly suggest participation by any other defendants in this regard, Plaintiff’s claims for

negligence, wrongful eviction, and forcible entry and detainer are dismissed as to the remaining

defendants.

                                              3. Theft

       Plaintiff’s Sixth Claim alleges theft and “illegal possession of personal belongings

against his will” in violation of Ohio Revised Code § 2913.02. He asserts that “Defendants,

collectively, intentionally, and clearly violated a criminal law” when Defendants “den[ied]



                                                -15-
Case: 1:21-cv-00693-PAG Doc #: 224 Filed: 09/07/21 16 of 23. PageID #: 551




Plaintiff his personal belongings.” (Doc. 28 at 59).

        To the extent Plaintiff seeks charges against Defendants for theft, he fails to allege a

cognizable private right of action. “It is well-established that ‘[a]bsent express authorization,

criminal statutes do not create civil causes of action.’” Richeson v. Select Comfort Retail Corp.,

No. 4:09cv2284, 2011 U.S. Dist. LEXIS 129361, at *11 (N.D. Ohio Nov. 8, 2011) (quoting

Groves v. Groves, 2010-Ohio-4515,| 2010 Ohio App. LEXIS 3819, at *12 (Ohio App. 2010))

(further citation omitted). Plaintiff does not claim that he has a private right of action under the

Ohio criminal statute for which he seeks relief. Even if he were to, he fails to plausibly allege

any facts that would support liability under the statute.

       Plaintiff, therefore, fails to state a claim for theft upon which relief may be granted.

                                 4. Claims Seven through Thirteen

        The state claims contained in Plaintiff’s Seventh through Thirteenth Claim fail to satisfy

the minimum pleading requirements to state a plausible claim and must be dismissed.

        In Plaintiff’s Seventh Claim, he alleges defamation, libel, and slander under California’s

Civil Code. This Court will construe Plaintiff’s claim under Ohio law. It appears that Plaintiff’s

basis for this claim is that “Defendants, collectively” made false statements about Plaintiff,

describing Plaintiff as an “investment fraud.” He contends that such statements are false and

they caused him “special damage” that “amounted to at least negligence.” The entire claim is

conclusory and devoid of facts and includes, rather, a mere recitation of the elements of

defamation.4 The plaintiff’s obligation to provide the grounds for relief “requires more than

  4
    Under Ohio law, defamation has four elements: (1) “a false and defamatory statement concerning
another"; (2) “an unprivileged publication to a third party”; (3) “fault amounting at least to negligence
on the part of the publisher”; and (4) “either actionability of the statement irrespective of special harm
or the existence of special harm caused by the publication.” Harris v. Bornhorst, 513 F.3d 503, 522

                                                  -16-
Case: 1:21-cv-00693-PAG Doc #: 224 Filed: 09/07/21 17 of 23. PageID #: 552




labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Twombly, 550 U.S. at 555. Factual allegations “must be enough to raise a right to relief

above the speculative level.” Id.

       In Plaintiff’s Eighth Claim, he alleges a violation of Ohio Ethics Laws. It appears that

Plaintiff raised concerns with the Ohio Ethics Commission regarding Vinod K. Gupta, stating

that Gupta used publicly funded programs and “has a place of business for his personal

business” at LCCC, and “[t]his is a clear conflict of interest that has been ignored by the

[Commission].” (Doc. No. 28 at 63-64). Plaintiff also states that the Commission “cleared

[Gupta] from these charges because [Gupta] is a good friend of the Ohio Ethics Commission

Board.” (Id. at 61). Plaintiff claims in a conclusory fashion that “[n]ot applying the law is

harmful to the public and to the Plaintiff.” (Id. at 65). The remainder of the “allegations”

contained in this claim consist of a general outline of the Ohio Ethics Laws. Plaintiff’s Eighth

Claim contains no factual allegations as to how Plaintiff was injured by the alleged wrongdoing

or what cause of action Plaintiff could be raising. Consequently, Plaintiff has failed to provide

the Defendants sufficient notice of his precise claim and the grounds upon which it rests, and his

claim must, therefore, be dismissed. See Twombly, 550 U.S. at 555.

       In Plaintiff’s Ninth Claim, he alleges a violation of Ohio’s Public Records Act (Ohio

Revised Code § 149.43). In an entirely conclusory manner that is completely devoid of any

factual support, Plaintiff alleges that Defendants Ohio Attorney General, Ohio Department of

Higher Education, LCCC, Ohio Ethics Commission, and Ohio Turnpike Commission “refused

to release public records” and “denied Plaintiff access to inspect these records.” (Doc. No. 28 at


(6th Cir. 2008) (quoting Akron-Canton Waste Oil v. Safety-Kleen Oil Servs., 611 N.E.2d 955, 962
(Ohio Ct. App. 1992) (internal quotation marks omitted)).

                                                -17-
Case: 1:21-cv-00693-PAG Doc #: 224 Filed: 09/07/21 18 of 23. PageID #: 553




66). He further states that “this violation kept this secret alliance of corrupt officials and greedy

businessmen unveiled until now.” (Id.). For the reasons stated above, Plaintiff fails to state a

plausible claim for violation of Ohio’s Public Records laws. See Twombly, 550 U.S. at 555.

       In Plaintiff’s Tenth Claim, he alleges a violation of Ohio Revised Code § 2923.32,

“Engaging in pattern of corrupt activity.” Once again, Plaintiff’s claim contains no facts to

support such a claim. Rather, Plaintiff’s one-sentence claim states that “Defendants’ conduct

and participation, * * * in the enterprise American Rail, LLC is a clear pattern of corrupt

activities that deprived Plaintiff from interest and membership in American Rail, LLC.” (Doc.

No. 28 at 67). Plaintiff’s conclusory allegations of unspecified and undifferentiated wrongdoing

without providing any factual allegations in support of such a claim fail to satisfy the

Iqbal/Twombly standard. See Kurek v. Ohio Dept. of Dev. Disabilities, 2017 U.S. Dist. LEXIS

65473, at *15-16. Plaintiff’s claim is nothing more than “an unadorned,

the-defendant-unlawfully-harmed-me accusation” and, therefore, fails to state a plausible claim.

See Twombly, 550 U.S. at 555; Iqbal, 556 U.S. at 678.

       In Plaintiff’s Eleventh Claim, he alleges a violation of the Equal Employment

Opportunity Act. Plaintiff states that Defendants “violated Civil Rights Laws and Statutes”

when they hired Vinod K. Gupta to be manager of strategic partnerships at the Ohio Ethics

Commission. He claims that “this act elevated [Gupta] to a position * * * he did not deserve.”

(Doc. No. 28 at 67). This allegation has no connection to Plaintiff’s employment. And the fact

that Plaintiff does not approve of Gupta’s purported appointment does not state a cause of

action. This claim is illogical and unsupported, and is dismissed.

       Plaintiff’s Twelfth and Thirteenth Claims allege violations of Ohio’s Uniform Trade



                                                -18-
Case: 1:21-cv-00693-PAG Doc #: 224 Filed: 09/07/21 19 of 23. PageID #: 554




Secrets Act (Ohio Revised Code §§ 1333.61 through 1333.69) and Ohio’s Deceptive Trade

Practices (Ohio Revised Code § 4165.01 et seq.). In his Twelfth Claim, Plaintiff states that

“GexPro and Defendants benefitted million of dollars from Plaintiff[’s] trade secrets,

trademarks, logo, trade name, patent-pending, and trade secret” and he is, therefore, entitled to

“injunction against misappropriation.” (Doc. No. 28 at 68). The remainder of the claim outlines

portions of Ohio Revised Code § 1333.62, which addresses misappropriation. Plaintiff fails to

provide facts from which the Court can discern a plausible claim.

       Plaintiff states in his Thirteenth Claim that “[t]he acts and conduct of Defendants in

hijacking America Rail’s trade secrets, patent-idea, trademarks, customer lists, relationships

with suppliers and customers and utilizing Plaintiff[’s] knowledge and prior successful work in

the rail industry constitute deceptive trade practices” in violation of Ohio’s Deceptive Trade

Practices. (Id. at 69). He then states that “Defendant has knowingly committed said unfair

deceptive and unconscionable acts and practices” and American Rail “is likely to be irreparably

damaged” as a result. (Id.). Finally, Plaintiff’s claim includes a long and rambling statement,

asserting as follows: “Defendants violated Civil Rights Laws and Statutes described in the civil

right act of 1964 and by passing the Equal opportunities employment laws when they hired

[Vinod K. Gupta] knowing he is not qualified, had long history of destroying businesses and

entrepreneurs, and by offering him a short cut to be the Manager of Strategic Initiatives to the

Ohio Turnpike Commission, have harmed, and still harms as of today, the Plaintiff and his

business * * *.” (Id. at 70). These statements are entirely conclusory. Moreover, Plaintiff’s

Thirteenth Claim fails to include any facts suggesting exactly what happened with his business

and how he was harmed.



                                               -19-
Case: 1:21-cv-00693-PAG Doc #: 224 Filed: 09/07/21 20 of 23. PageID #: 555




       Plaintiff’s Twelfth and Thirteenth Claims fail to give the Defendants fair notice of what

the his legal claims are and the factual grounds upon which they rest and are, therefore,

dismissed. See Bassett v. National Collegiate Athletic Ass’n, 528 F.3d 426, 437 (6th Cir. 2008).

                                       5. Legal Malpractice

       Plaintiff’s final claim alleges legal malpractice against Defendant Buckingham, Doolittle

& Burroughs, LLC (“Buckingham”). In support, Plaintiff alleges that he hired Buckingham to

represent himself and American Rail, LLC (“American Rail”) and Buckingham committed

malpractice when it forced Plaintiff to sign a shareholder agreement, “leaked valuable and

sensitive” information to other defendants in this case, and “sometimes cop[ied] Plaintiff on

certain emails and sometimes email[ed] Defendants without copying Plaintiff.” (Doc. No. at 23-

24). In its motion to dismiss, Buckingham indicates that it represented the interests of American

Rail, not Plaintiff, and even if Buckingham and Plaintiff had an attorney-client relationship, the

statute of limitations has expired on Plaintiff’s purported malpractice claims. (See Doc. 119).

       Under Ohio law, to demonstrate a claim for legal malpractice, a plaintiff must establish:

“(1) an attorney-client relationship, (2) professional duty arising from that relationship, (3)

breach of that duty, (4) proximate cause, (5) and damages.” Hedges v. Bittinger, No.

1:17CV720, 2020 U.S. Dist. LEXIS 229673, at *9 (N.D. Ohio Apr. 9, 2020); Shoemaker v.

Gindlesberger, 118 Ohio St. 3d 226, 228, 2008-Ohio-2012, 887 N.E.2d 1167 (Ohio 2008)

(citing Vahila v. Hall, 77 Ohio St. 3d 421, 427, 1997-Ohio-259, 674 N.E.2d 1164 (Ohio 1997)).

The statute of limitations for a legal malpractice claim is one year. Ohio Rev. Code §

2305.11(A).

       An action for legal malpractice in Ohio accrues when “there is a cognizable event



                                                -20-
Case: 1:21-cv-00693-PAG Doc #: 224 Filed: 09/07/21 21 of 23. PageID #: 556




whereby the client discovers or should have discovered that his injury was related to his

attorney’s act or non-act and the client is put on notice of a need to pursue his possible remedies

against the attorney or when the attorney-client relationship for that particular transaction or

undertaking terminates, whichever occurs later.” Zimmie v. Calfee, Halter & Griswold, 43 Ohio

St.3d 54, 538 N.E.2d 398, at syllabus (1989) (citing Omni-Food & Fashion, Inc. v. Smith, 38

Ohio St. 3d 385, 528 N.E.2d 941 (1988)).

       Here, Plaintiff provides few facts concerning his relationship with Buckingham. But, it

appears that Plaintiff believed Buckingham represented him, stating that he hired Buckingham

“to be his personal lawyers * * * and at the same time to represent American Rail.” (Doc. No.

28 at 23). In its motion to dismiss, however, Buckingham explained that it represented

American Rail, for which Plaintiff was an officer and member. (Doc. No. 119 at 7). According

to Buckingham, when Plaintiff breached his restrictive covenants to American Rail,

Buckingham represented the company in litigation filed against Plaintiff in an Ohio state court

from 2016 to the litigation’s termination in 2017. (Id).

       Regardless of the relationship between Plaintiff and Buckingham, however, it appears

that on February 23, 2016, American Rail, represented by Buckingham, filed a breach of

contract action against Plaintiff in the Summit County Court of Common Pleas. Plaintiff’s own

Complaint acknowledges Buckingham’s representation of the company in the Ohio litigation.

(See Doc. No. 28-1, Exhibit B4). Plaintiff was, therefore, on notice at the time that lawsuit was

filed in 2016 that Buckingham acted adversely to him. Accordingly, Plaintiff’s malpractice

action, filed more than four years after this cognizable event, is time-barred.

       Plaintiff’s legal malpractice claim is dismissed.



                                                -21-
Case: 1:21-cv-00693-PAG Doc #: 224 Filed: 09/07/21 22 of 23. PageID #: 557




                                      IV. CONCLUSION

       In light of the foregoing, the following motions are GRANTED: Motion to Dismiss,

filed by Governor DeWine, Ohio Attorney General, Thomas Strickrath, Ohio Ethics

Commission, Lorain County Community College, and Ohio Department of Higher Education

(Doc. No. 67); Motion to Dismiss (Doc. No. 84) and Amended Motion to Dismiss (Doc. No.

194), filed by IGW Solutions LLC; Motion to Dismiss (Doc. No. 85) and Amended Motion to

Dismiss (Doc. No. 193), filed by GexPro Rexel USA, Inc.; Motion to Dismiss, filed by Ohio

Turnpike and Infrastructure Commission “erroneously sued as the Ohio Turnpike Commission”

(Doc. No. 87); Motion to Dismiss, filed by Edison Welding Institute (Doc. No. 116); Motion to

Dismiss, filed by Buckingham, Doolittle & Burroughs LLC (Doc. No. 119); and Motion to

Dismiss (Doc. No. 134) and Amended Motions to Dismiss (Doc. Nos. 178, 179), filed by Nita

Gupta and Vinod K. Gupta.

       The following motions are GRANTED IN PART as noted below: Motion to Dismiss

(Doc. No. 122) and Amended Motion to Dismiss (Doc. No. 196), filed by Joseph L Nemeth, III;

and Motion to Dismiss (Doc. No. 155) and Amended Motion to Dismiss (Doc. No. 195), filed

by Jason L. Nemeth.

       To the extent Plaintiff’s allegations in his Fourth and Fifth Claims are based on

discrimination, they are without merit and are dismissed. To the extent Plaintiff’s allegations in

his Fourth and Fifth Claims are based on wrongful eviction, forcible entry and detainer, and

negligence, they are dismissed as to all Defendants except Jason L. Nemeth and Joseph L.

Nemeth, III.

       Additionally, the following motions are DENIED AS MOOT: Motion to Dismiss, filed



                                               -22-
Case: 1:21-cv-00693-PAG Doc #: 224 Filed: 09/07/21 23 of 23. PageID #: 558




by Ratanjit Sondhe (Doc. No. 121); Plaintiff’s Motion to Delay Rulings (Doc. No. 169); Motion

to Compel (Doc. 185); Motion for Sanctions of Dismissal (Doc. No. 189); Plaintiff’s Motion for

Sanctions of Default Judgment (Doc. No. 202); Plaintiff’s Motion to Strike Motion for

Sanctions (Doc. No. 205); and Plaintiff’s Motion for Default Judgment against Defendant

Lorain County Homebuyer's, LLC (Doc. No. 217).

       Plaintiff’s Motion to File Electronically (Doc. No. 188) is GRANTED.

       Plaintiff’s Motion for Leave to File Second and Final Amended Complaint (Doc. No.

186) is DENIED.

       This action shall proceed solely against Jason L. Nemeth and Joseph L. Nemeth, III on

Plaintiff’s purported claims of wrongful eviction, forcible entry and detainer, and negligence

outlined in Plaintiff’s Fourth and Fifth Claims.

       IT IS SO ORDERED.


                                              /s/ Patricia A. Gaughan
                                              PATRICIA A. GAUGHAN
                                              United States District Judge
                                              Chief Judge
Dated: 9/7/21




                                               -23-
